         Case 1:17-cv-04293-MKV Document 84 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 7/31/2020

 Diangelo Enriquez,

                                Plaintiff,
                                                            1:17-cv-04293 (MKV)(SDA)
                    -against-
                                                            ORDER SCHEDULING TELEPHONIC
 City of New York, et al.,                                  SETTLEMENT CONFERENCE

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Thursday, September 17, 2020 at 2:30 p.m. The settlement shall proceed by telephone unless

the parties advise the Court that they have access to and prefer proceeding by alternative remote

means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:         New York, New York
               July 31, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
